Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2. 	The following is a statement of reasons for the indication of allowance subject matter: the prior art of record does not teach or suggest the combination of the signal lines and the electrically conductive elements are disposed on two sides of the base substrate along its thickness direction respectively.  At least two vias are formed in a region on the base substrate corresponding to each of the signal lines.  Connectors corresponding to the at least two vias are further provided on the base substrate.  Each of the connectors passes through a corresponding one of the at least two vias to connect a corresponding one of the signal lines in parallel with a corresponding one of the electrically conductive elements.in claim 1.
	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Alonzo Chambliss whose telephone number is (571) 272-1927.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando L. Toledo can be reached on (571) 272-1867. The fax phone 
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system Status information for published applications may be obtained from either Private PMR or Public PMR.
 	Status information for unpublished applications is available through Private PMR only. For more information about the PMR system see http://pair-dkect.uspto.gov.
 	Should you have questions on access to the Private PMR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or EBC_Support@uspto.gov.









AC/January 16, 2021						/Alonzo Chambliss/
Primary Examiner, Art Unit 2897